In an action for divorce, plaintiff appeals, on the ground of inadequacy, from so much of a judgment of the Supreme Court, Nassau County, dated May 23, 1975, as awarded her child support for the two infant issue of the marriage. Judgment affirmed insofar as appealed from, without costs or disbursements. The award of child support is clearly within the bounds of judicial discretion and is in the best interests of the children. Hopkins, Acting P. J., Martuscello, Latham, Cohalan and Hawkins, JJ., concur.